JOURNAL ENTRY AND OPINION
Sua sponte, a review of the record shows that defendant/appellant Woods was convicted of assault under R.C. 2903.13, a misdemeanor of the first degree, was sentenced to six months in jail, but was given credit for seven months time served while awaiting trial. Because his misdemeanor sentence is completed, we find his appeal moot and dismiss it on the authority of State v. Golston1 and State v. Berndt.2 While we recognize that there might be some question concerning whether Woods "voluntarily" completed his sentence,3 we find no reason to withhold application of mootness principles on this basis. The primary consideration is whether there is evidence that this misdemeanor conviction will impose some "collateral disability or loss of civil rights"4 upon him, and he has neither argued nor presented evidence on this issue.
Appeal dismissed.
It is ordered that the appellee shall recover from the appellant its costs herein taxed.
This court finds that there were reasonable grounds for this appeal.
It is ordered that a special mandate issue out of this court directing the Cuyahoga County Common Pleas Court to carry this judgment into execution.
A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of the Rules of Appellate Procedure.
DIANE KARPINSKI. ADM. J., and COLLEEN CONWAY COONEY. J., CONCUR.
1 (1994), 71 Ohio St.3d 224, 227, 643 N.E.2d 109, 111.
2 (1987), 29 Ohio St.3d 3, 5, 29 OBR 173, 504 N.E.2d 712, 714.
3 Id. at 4, 504 N.E.2d at 714, citing State v. Wilson (1975),41 Ohio St.2d 236, 70 O.O.2d 431, 325 N.E.2d 236, syllabus.
4 Id.